         Case 1:20-cv-03096-AT Document 30 Filed 05/24/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

HANCOCK COUNTY LAND               )
ACQUISITIONS, LLC, et al.,        )               Case No. 1:20-cv-3096-AT
                                  )
        Plaintiffs,               )
                                  )
        v.                        )
                                  )
UNITED STATES OF AMERICA, et )
al.,                              )
        Defendants.               )
_________________________________ )

        SUPPLEMENTAL BRIEF IN SUPPORT OF DEFENDANTS’
         MOTION TO DISMISS FIRST AMENDED COMPLAINT

      Defendants United States of America, Internal Revenue Service, Catherine C.

Brooks, and Pamela V. Stafford (collectively, the Government) respectfully submit

this supplemental brief in support of their motion to dismiss Plaintiffs’ First

Amended Complaint (ECF No. 19). The Government submits this supplemental

brief to advise the Court of the Supreme Court’s recent decision in CIC Services,

LLC v. Internal Revenue Service, 593 U.S. – , 2021 WL 1951782 (May 17, 2021).

The Court’s decision supports the Government’s position that the Anti-Injunction

Act (AIA), 26 U.S.C. § 7421(a), bars this suit.

      In the briefing on its motion to dismiss, the Government included a citation to

the Sixth Circuit’s decision in CIC Services, LLC v. Internal Revenue Service, 925
         Case 1:20-cv-03096-AT Document 30 Filed 05/24/21 Page 2 of 7




F.3d 247, 257 (2019), in support of its argument that the AIA bars this suit. (See

ECF Nos. 22-1 at 14, 26 at 8.) The issue in CIC Services is whether the IRS issued

Notice 2016-66 in violation of the Administrative Procedure Act (APA). Notice

2016-66 imposes a disclosure requirement on taxpayers and material advisors who

participated in micro-captive transactions. 2016-47 I.R.B. 745, 2016 WL 6462459

(Nov. 2, 2016). The Notice also provides that persons who fail to disclose their

participation in micro-captive transactions may be subject to civil penalties. Id. And

26 U.S.C. § 7203 imposes criminal penalties for the willful failure to comply with

IRS reporting requirements.

      CIC, as a material advisor to micro-captive transactions, sued to enjoin the

enforcement of Notice 2016-66. The District Court dismissed CIC’s complaint as

barred by the AIA. See 925 F.3d at 250. The Sixth Circuit affirmed. In doing so, the

court held that CIC’s complaint was a suit to restrain the assessment or collection of

any tax—and thus barred by the AIA—because the injunction would prevent the

imposition of penalties under § 6707A, which are treated as taxes under the Internal

Revenue Code. Id. at 255-57.

      On May 17, 2021, the Supreme Court reversed the lower courts and held that

CIC’s suit was not barred by the AIA. The Court provided three reasons for its

holding. First, CIC’s suit challenges the reporting obligations of the Notice, which

                                          2
         Case 1:20-cv-03096-AT Document 30 Filed 05/24/21 Page 3 of 7




are “likely to involve significant time and expense,” and not any tax. 2021 WL

1951782 at *6. Second, “the Notice’s reporting rule and statutory tax penalty are

several steps removed from each other.” Id. Third—and most important—failing to

file the report required by the Notice is punishable by criminal penalties. See id.

(describing § 7203’s potential imposition of criminal liability as the fact that

“clinches the case” and as “practically necessitat[ing] a pre-enforcement, rather than

a refund, suit”). Together, these facts show that CIC’s suit “targets the upstream

reporting mandate [of Notice 2016-66], not the downstream tax.” Id. at *7. And so,

the AIA does not bar CIC’s suit. Id.

      The Court’s decision in CIC Services does not pave the way for this matter to

proceed. On the contrary, it reinforces that the AIA bars this suit.

      The Court made clear that a suit’s purpose is determined from its “objective

aim.” Id. at *5. The objective aim of Plaintiffs’ suit is to restrain the assessment or

collection of taxes. Plaintiffs seek an injunction to prohibit the IRS from issuing a

Final Partnership Administrative Adjustment (FPAA) until after the examination of

HCLA’s 2016 tax year is reviewed by the IRS Independent Office of Appeals.

Issuing an FPAA is necessary and integral to assess tax under the Tax Equity and




                                           3
         Case 1:20-cv-03096-AT Document 30 Filed 05/24/21 Page 4 of 7




Fiscal Responsibility Act of 1982 (TEFRA).1 And so, Plaintiffs’ attempt to enjoin

the issuance of the is barred by the AIA. See Kemlon Prods. & Dev. Co. v. United

States, 638 F.2d 1315, 1320 (5th Cir. 1981), modified on other grounds, 646 F.2d

223 (5th Cir. 1981).

      This action also is factually distinguished from CIC Services. Plaintiffs are

not challenging the issuance of a regulatory notice. They are challenging the IRS’s

discretionary denial of their request for review by Appeals. That challenge does not

raise any of the three factors underpinning the Court’s holding in CIC Services.

      First, Plaintiffs’ requested relief is not a challenge to an affirmative reporting

obligation that entails “its own substantial costs.” CIC Servs., 2021 WL 1951782 at

7. It is an effort to curtail the assessment process. Plaintiffs admit this in their

complaint. (ECF No. 19 ¶ 10.)

      Second, Plaintiffs’ requested relief is not several steps removed from the

assessment of taxes against HCLA’s partners. The process of assessment started

when the IRS examined HCLA’s 2016 tax year. It continued with the issuance of

the FPAA. And it continues with the pending challenge to the FPAA in Tax Court.


1
  Congress overhauled the statutes governing the tax procedure for partnerships,
effective January 2018. See Bipartisan Budget Act of 2015, Pub. L. No. 114-74,
§ 1101 (2015). Because the 2016 tax year is at issue, the TEFRA provisions in effect
during that year apply.

                                           4
         Case 1:20-cv-03096-AT Document 30 Filed 05/24/21 Page 5 of 7




Thus, HCLA’s partners, unlike CIC, are on “the cusp of tax liability.” CIC Servs.,

2021 WL 1951782 at *6. And so, the requested relief—which stops dead the process

for assessing taxes against HCLA’s partners—is barred by the AIA.

      Last, Plaintiffs are not forced to break the law and subject themselves to

potential criminal liability before challenging the assessment or collection of any

taxes resulting from the FPAA. Central to the Court’s analysis in CIC Services is the

fact that CIC could not follow the AIA’s “familiar pay-now-sue-later procedure”

without subjecting itself to potential criminal liability. Id. at *6. But that concern is

not present here. HCLA’s partners can petition—and in fact have petitioned—for a

preassessment readjustment of the partnership items set forth in the FPAA without

being forced to subject themselves to potential criminal liability.

      In sum, CIC Services supports the Government’s position that the AIA bars

this suit. The objective aim of Plaintiffs’ suit is to restrain the assessment and

collection of tax against HCLA’s partners, and none of the factors supporting the

Court’s decision in CIC Services are present.

Dated May 24, 2021.

                                         Respectfully submitted,

                                         DAVID A. HUBBERT
                                         Acting Assistant Attorney General


                                           5
Case 1:20-cv-03096-AT Document 30 Filed 05/24/21 Page 6 of 7




                           /s/ Thomas K. Vanaskie
                           THOMAS K. VANASKIE
                           D.C. Bar No. 1000405
                           Trial Attorney, Tax Division
                           U.S. Department of Justice
                           P.O. Box 14198
                           Washington, D.C. 20044
                           202-305-7921 (v)
                           202-514-4963 (f)
                           Thomas.K.Vanaskie@usdoj.gov

                           Of Counsel:

                           KURT R. ERSKINE
                           Acting United States Attorney

                           NEELI BEN-DAVID
                           Assistant United States Attorney
                           Georgia Bar No. 049788
                           Office of the U.S. Attorney
                           75 Ted Turner Drive, SW, Suite 600
                           Atlanta, GA 30303
                           404-581-6303 (v)
                           Neeli.Ben-David@usdoj.gov




                             6
         Case 1:20-cv-03096-AT Document 30 Filed 05/24/21 Page 7 of 7




                         CERTIFICATE OF COMPLIANCE

      I certify that this document was formatted in Times New Roman 14 pt., in

compliance with Local Rule 5.1C.


                                       /s/ Thomas K. Vanaskie
                                       THOMAS K. VANASKIE
                                       Trial Attorney, Division
                                       U.S. Department of Justice

                            CERTIFICATE OF SERVICE

      I certify that on May 24, 2021, the foregoing Supplemental Brief in Support

of Defendants’ Motion to Dismiss First Amended Complaint and the exhibit

attached thereto was electronically filed with the Clerk of the Court through the

CM/ECF System, which sent notice of electronic filing to all counsel of record.


                                       /s/ Thomas K. Vanaskie
                                       THOMAS K. VANASKIE
                                       Trial Attorney, Tax Division
                                       U.S. Department of Justice




                                          7
